ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Mandaree Enterprise Corporation              )      ASBCA No. 59825
                                             )
Under Contract No. FA8501-06-D-OOO 1         )

APPEARANCES FOR THE APPELLANT:                      Antonio R. Franco, Esq.
                                                    Kathryn V. Flood, Esq.
                                                     PilieroMazza PLLC
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Douglas R. Jacobson, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Bloomington, MN

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 8 October 2015

                                                 ~f·---
                                                 MARk    N. STEMPLER
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59825, Appeal ofMandaree
Enterprise Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals